      Case 2:19-cv-06572-PSG-RAO Document 5 Filed 07/30/19 Page 1 of 2 Page ID #:252

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Central District of California


                THE REGENTS OF THE
             UNIVERSITY OF CALIFORNIA,



                            Plaintiff(s)
                                v.                                            Civil Action No. 2:19-cv-6572
                TARGET CORPORATION,



                           Defendant(s)

                                                    SUNINIONS IN A CIVIL ACTION

To: (Defendant's name and address) TARGET CORPORATION
                                           do C T Corporation System
                                           818 West 7th Street, Suite 930
                                           Los Angeles, California 90017




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                           Shawn G. Hansen
                                           Nixon Peabody LLP
                                           300 South Grand Avenue, Suite 4100
                                           Los Angeles, California 90071


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT



Date:
                                                                                           Signature of Clerk or Deputy Clerk
       Case 2:19-cv-06572-PSG-RAO Document 5 Filed 07/30/19 Page 2 of 2 Page ID #:253

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:19-cv-6572

                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           O I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           O I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           O I returned the summons unexecuted because                                                                              ; or

           O Other (specify):




           My fees are S                           for travel and S                  for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address

 Additional information regarding attempted service, etc:
